DECISION.
"Whereas, on May 8, instant, this court rendered judgment in this case disbarring the respondent from the practice of his profession as an attorney-at-law from said date and ordering that he appear before the court on the 18th instant to show cause, if any he had,- why an order should not be made prohibiting him from continuing to exercise the functions of a notary public by the mere fact of his having been disbarred as an attorney;
*437Wheeeas, the older having been issued summoning the respondent to appear and show canse as aforesaid, he appeared on the day set and alleged that he had no canse to offer in opposition to the said order;
Whereas, the respondent has been practising as a notary public since February 1, 1911, as is shown by the Register of Notaries Public in the office of the secretary of this court and by the documentary evidence introduced in this case;
Whereas, in accordance with section 2 of the Notarial Act of March 8, 1906, as amended by Act of February 29, 1912, and Act No. 15 of March 12, 1914, only attorneys admitted to practise may act as notaries public, and as the petitioner lacks this requisite by reason of his having been disbarred as an attorney by virtue of'the judgment of this court rendered on May 8, 1914,
Therefore, it is hereby ordered that the respondent be dismissed from his profession as a notary public, that his name be stricken from the register of notaries and that he deliver his notarial protocol to the General Keeper of Notarial Archives for the District of San Juan within a period of three days. Let this decision be entered on the personal record of the respondent and the parties be notified thereof, communicating the same also to the District Courts of the Island, to the Secretary of Porto Rico and- to the General Keeper of Notarial Archives for the District of San Juan. '
Ordered by the court and signed by the Chief Justice.

Respondent dismissed from notarial profession.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice Hutchison took no part in the decision of this case.